Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on May 20, 2020. Claims 1 – 17 are pending.

Priority
Acknowledgment is made of applicant's claim for priority based on U.S. provisional applications 62/589,831 filed on November 22, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on May 20, 2020 and November 17, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: THREE-DIMENSIONAL DATA ENCODING AND DECODING METHODS AND DEVICES FOR N-ARY TREE STRUCTURES 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 9 - 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al., (US 9,633,473 B2) referred to as Tian hereinafter.
Regarding Claim 1, Tian discloses a three-dimensional data encoding method (Fig. 3), comprising: 
generating first information in which an N-ary tree structure (Fig. 9, Col 3:9-12, for each octree cell subdivision (i.e. n-ary tree structure), if child cells are traversed according to a traversal order, an 8-bit string, denoted as an occupancy code (i.e. first information), can be obtained) of a plurality of three-dimensional points included in three-dimensional data (Col. 2:56-61, in an octree-based approach, a bounding box is initially constructed around all points of a 3D model.  The bounding box of all 3D points is regarded as a single cell at the beginning.  To build the octree, a cell is recursively subdivided into eight child cells) is expressed using a first formula where N is an integer of 2 or higher (Fig. 9, Col. 7:55-67, level 0 N=8, Level 1 N=2+1+1+3+3+1+1+1=13); and 
generating a bitstream including the first information (Col 4:3-5, the occupancy codes generated for the 3D model are encoded, for example, using an entropy encoder), wherein 
the first information includes pieces of three-dimensional point information each associated with a corresponding one of the plurality of three-dimensional points (Col. 7:57-59, for a practical 3D model with many points, all sub-cells of the initial cell 910 are non-empty, and thus the occupancy code is `11111111`), 
the pieces of three-dimensional point information each include indexes each associated with a corresponding one of a plurality of levels in the N-ary tree structure (Col. 7:61-63, the first cell 920 at level 1 is `11000000`, which has two `1`-bits (i.e., two non-empty child cells) (i.e. indexes)), and 
the indexes each indicate a subblock, among N subblocks belonging to a corresponding one of the plurality of levels, to which a corresponding one of the plurality of three-dimensional points belongs (Col. 3:12-18, the occupancy code is `11111111` (910) at the first level of an exemplary octree described in FIG. 9.  When the 1-bit flag `1`, the corresponding child cell (i.e. subblock) can be further divided into 8 child cells and the subdivision can be represented by another occupancy code, for example, `11000000` (920) at the second level of the octree in FIG. 9).

Regarding Claim 2, Tian discloses Claim 1. Tian further discloses wherein the pieces of three-dimensional point information each include information indicating a total number of the indexes (Fig. 9, For `11000000` the total number is 2 of 1-bit flag, indexes) included in the piece of three-dimensional point information (Col. 3:17-18, for example, `11000000` (920) at the second level of the octree in FIG. 9).

Regarding Claim 3, Tian discloses Claim 1. Tian further discloses wherein the first information includes information indicating a total number of the pieces of three-dimensional point information included in the first information (Fig. 9, Col. 7:55-67, level 0 N=8, Level 1 N=2+1+1+3+3+1+1+1=13, where 13 is total number of pieces).

Regarding Claim 4, Tian discloses Claim 1. Tian further discloses wherein N is 8 (Fig. 9, Col. 7:55-67, level 0 N=8), and the indexes are each a 3-bit value (Col.1:49, the octree being representative of the 3D model, which indicates a position of each x, y, and z of sub-cells (i.e. 3 bit value).

Regarding Claims 9 - 12, the limitations are similar to those treated in the above rejections of Claim 1-4, respectively, and are met by the reference as discussed above.  Claims 9 – 12 however recite a decoding method, rather than an encoding method, which is similar in structure expect in reverse operation. Therefore, Claims 9 – 12 are rejected for the same reasons of anticipation as used above.

Regarding Claim 16, it is drawn to the apparatus corresponding to the method of using the same as claimed in Claims 1.  Therefore apparatus Claim 16 corresponds to method Claim 1, and is rejected for the same reasons of anticipation as used above. Claim 16 also recites processor (Fig. 12, processor 1201) and memory (Storage 1208). 

Regarding Claim 17, the limitations are similar to those treated in the above rejection of Claim 16 and is met by the reference as discussed above.  Claim 17 however recite a decoding device, rather than an encoding device, which is similar in structure expect in reverse operation. Therefore, Claim 17 is rejected for the same reasons of anticipation as used above.

Allowable Subject Matter
Claims 5-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 5 and 13 specifically defines a first encoding/decoding mode generating the first information and a second encoding/decoding mode generating second information using a second formula that is not readily taught or suggested by the prior art uncovered during search or made of record. Claims 6 – 8, 14 and 15 are allowed for the reasons above by virtue of their respective dependencies.

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Luo et al. (US 2014/0324914 A1) teaches position coding based on spatial tree with duplicate points.
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425